Watson, J.
At common law the action of account does not lie where more than two parties, having separate and distinct interests, are concerned, the remedy being in a court of chancery, for the reason that a court of law can not render several and distinct judgments in one action. Wiswell v. Wilkins, 4 Vt. 137; Brinsmaid v. Mayo, 9 Vt. 31; Wood v. Merrow, 25 Vt. 340; Newell v. Humphrey, 37 Vt. 265; Stevens v. Coburn, 71 Vt. 261, 44 Atl. 354. But by statute (P. S. 1806) the action of account may be maintained where there are more than two parties having such interests, to settle and adjust their accounts and dealings; and by section 1807, the county courts shall hear and determine such actions, and make such orders and decrees, interlocutory or final, as will enable such courts to do complete justice, and such as the court of chancery could make in the decision and final settlement of like accounts, matters, and dealings — in other words, the county courts are there given original and exclusive jurisdiction of such actions in courts of law, with all the powers *216of a court of chancery to do complete justice in the premises. Kendrick v. Tarbell, 27 Vt. 512; LaPoint v. Scott, 36 Vt. 633; Foster v. Ives, 53 Vt. 458; Park v. McGowen, 64 Vt. 173, 23 Atl. 855; Stevens v. Coburn, cited above. And there being more than two tenants in common with separate and distinct interests, the probate court did not have jurisdiction. King v. White & Hammond, 63 Vt. 158, 21 Atl. 535, 25 Am. St. Rep. 752.
Since the probate court had no jurisdiction, the county court had none on appeal. Adams v. Adams, 21 Vt. 162; In re Parsons’ Estate, 64 Vt. 193, 23 Atl. 519; Mathewson v. Mathewson, 81 Vt. 173, 69 Atl. 646, 18 L. R. A. (N. S.) 300.
It is said, however, that No. 86 of the Laws of 1915, fully meets every objection raised by the defendant, since by that Act the county court is given concurrent law and equity jurisdiction in all causes appealed from the probate court, and the presiding judge of the former court may make rulings, orders, and decrees in such causes in as ample a manner as a chancellor might, if such causes were instituted, heard and determined in a court of chancery. Yet original jurisdiction in the probate court is essential to appellate jurisdiction so given; and the original jurisdiction of the probate court not being enlarged, the question here raised is not affected.

Judgment affirmed. To be certified to the probate court.